Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00763-CR

                                            IN RE Shane CAIN

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 5, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 30, 2014, relator filed a pro se petition for writ of mandamus complaining that

the 1992 judgment of conviction in his criminal case is void. The court has considered relator’s

petition and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause No. 91-0984-CR, styled The State of Texas v. Shane McClaine Cain, pending in
the 2nd 25th Judicial District Court, Guadalupe County, Texas, the Honorable W.C. Kirkendall presiding.